872 F.2d 420Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Tyrone SHEPHERD, Defendant-Appellant.
No. 88-6071.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 27, 1988.Decided March 24, 1989.

Tyrone Shepherd, appellant pro se.
N. George Metcalf, Office of the U.S. Attorney, for appellee.
Before WIDENER and CHAPMAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Tyrone Shepherd appeals the district court's summary dismissal of his motion brought pursuant to 28 U.S.C. Sec. 2255.  Because it is "plainly apparent" from Shepherd's motion and the record of Shepherd's trial on the convictions he challenges that he is not entitled to relief on his claim,* we affirm on the reasoning of the district court.  United States v. Shepherd, C/A No. 88-0573-R, CR No. 83-00014-01-R (E.D.Va., Sept. 13, 1988);  Rule 4, Rules Governing Sec. 2255 Proceedings.  We dispense with oral argument because the facts and legal contentions are adequately presented in the material before the Court and argument would not aid in the decisional process.


2
AFFIRMED.



*
 We do not consider Shepherd's claim that the evidence was insufficient to convict him of assault with a dangerous weapon, as this claim was not presented to the district court